                                  UNITED STATES DISTRICT COURT                                   JS-6
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 No.             2:19-cv-04981-ODW (JCx)                                  Date   July 18, 2019
 Title           Maryam Halpern v. Neiman Marcus Group, Inc., et al.



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings:                                 In Chambers

      Pursuant to the parties’ Stipulation for Remand (ECF No. 13), the Court hereby
REMANDS this action to the Superior Court of California, County of Los Angeles, Case
No. 19STCV04630, Stanley Mosk Courthouse located at 111 North Hill Street, Los Angeles,
California, 90012. Consequently, Plaintiff’s Motion to Remand (ECF No. 10) is DENIED AS
MOOT. The Clerk of the Court shall close the case.




                                                                                     :
                                                   Initials of Preparer   VRV




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
